JfourtI) Court of
                                      ^an iStttonio, tlCexas

                                            January 24,2017

                                          No. 04-16-00298-CV

                                IN RE Leticia Murillo ESCAMILLA'

                  From the 218th Judicial District Court, La Salle County, Texas
                                  Trial Court No. 13-04-00108-CVL
                             Honorable Russell Wilson, Judge Presiding


                           CONTEMPT                    JUDGMENT

        This is a contempt proceeding ancillary to appeal number 04-16-00298-CV, styled El
Caballero Ranch, Inc. and Laredo Marine, L.L.C. v. Grace River Ranch, L.L.C., currently
pending in this court. The reporter's record in this appeal was originally due July 5, 2016 but
was not filed. Shortly thereafter, we notified the court reporter, Leticia Murillo Escamilla, that
the reporter's record was past due; however, we did not receive a response. On August 26,2016,
we then ordered Ms. Escamilla to file the reporter's record in this court on or before September
26, 2016. On September 28, 2016, Ms. Escamilla filed a notification of late record, requesting
an extension of time of thirty days. By order dated October 3,2016, we granted the request for
an extension and ordered Ms. Escamilla to file the record by October 26, 2016. On October 26,
2016, Ms. Escamilla requested an additional extension of time of thirty days to file the record.
By order dated November 4, 2016, we granted Ms. Escamilla's request, ordering her to file the
reporter's record by November 28,2016. In that order, we advised Ms. Escamilla that no fiirther
extension of time will be considered or granted without written proof of extraordinary
circumstances.


       On December 7, 2016, Ms. Escamilla filed a third notification of late record, requesting
an extension of time until December 23, 2016, for a total extension of 171 days. On December
13,2016, we granted Ms. Escamilla's request and ordered the record to be filed by December 23,
2016. We further indicated:

        THIS     IS    THE    FINAL      EXTENSION          OF    TIME      THAT      WILL      BE
        GRANTED. The court reporter is advised that if the record is not received by
        this date, we shall order her to appear and show cause why she should not be held
        in contempt.



' Ancillaryto El Caballero Ranch. Inc. and Laredo Marine, LLC. v. Grace River Ranch, LL.C., No. 04-16-00298-
CV
        On December 30, 2016, Ms. Escamilla contacted the court by telephone indicating she
was in the process of recovering audio files that were mistakenly deleted. On January 3, 2017,
she also filed a notification of late record, requesting an extension of time until January 20,2017.
As a result, by order dated January 4, 2017, we ordered Leticia Murillo Escamilla to appear in
the courtroom at the Fourth Court of Appeals, 300 Dolorosa, Suite 3200, San Antonio, Texas, on
January 24, 2017 at 2:00 p.m. before a panel consisting of Justice Barnard, Justice Martinez, and
Justice Alvarez to show cause:

       1. why she should not be held in criminal contempt and civil contempt of this court for
          violating this court's December 13, 2016 order by failing to file the reporter's record
           no later than December 23,2016; and

       2. why she should not be sanctioned.

       Our ordered advised Ms. Escamilla that she has the right to be represented by counsel at
the show cause hearing and the proceedings will be recorded by a certified court reporter. The
court's order was personally served on Ms. Escamilla by DeputyR. Gonzalez, #4305 on January
9, 2017 at 4:41 p.m. Prior to the date of the hearing, Ms. Escamilla filed Volumes 3, 6, 8 and 9
of the reporter's record. However, on the date of the hearing, the recordwas incomplete.

        Ms. Escamilla personally appeared before the court at 2:00 p.m. to show cause why she
should not be held in contempt of court. Ms. Escamilla was advised of her right to counsel by
the court, and Ms. Escamilla knowingly and voluntarily waived her right to counsel. The court
took judicial notice of its own file and determined that Ms. Escamilla failed to timely comply
with this court's prior order dated December 13, 2016. The court gave Ms. Escamilla an
opportunity to show cause why she should not be held in contempt for violatingour prior orders.
Ms. Escamilla admitted that she had failed to file a complete reporter's record as ordered by the
court on December 13, 2017. Ms. Escamilla explained that she has been working on several
other cases as well as has been trying to complete this record. She also explained that she has
subcontracted help as of December 2016 to help her in preparing the record. However, the
process of transcribing this record has been further extended by the fact that the audio files are
hard to hear due to the acoustics in the La Salle County courtroom. Ms. Escamilla clarified that
she has not mistakenly deleted any audio files, and she has not intentionally delayed this process.

        After deliberating, the court finds from the evidence that Ms. Escamilla should be held in
contempt of this court for failing to comply with this court's order dated December 13,2016. It
is therefore ORDERED, ADJUDGED, AND DECREED by the Court of Appeals, Fourth Court
of Appeals District ofTexas, that:

       Leticia Murillo Escamilla is in contempt of this court for failing to comply with
       this court's order dated December 13,2016, by failing to file the reporter's record
       in appeal number 04-16-00298-CV, styled El Caballero Ranch, Inc. and Laredo
       Marine, L.L.C. v. Grace River Ranch, L.L.C, by December 23,2016;

       Leticia Murillo Escamilla shall complete the reporter's record in cause niunber
       04-16-00298-CV, styled El Caballero Ranch, Inc. and Laredo Marine, L.L.C. v.
       Grace River Ranch, L.L.C, by working on the record at the Bexar County
       Sheriffs Court Security, 300 Dolorosa, San Antonio, Texas. Ms. Escamilla shall
       report to that office on Wednesday, January 25, 2017, not later than than 9:00
       a.m., with all the materials, equipment, and matter necessary to complete the
       record. Ms. Escamilla shall work exclusively on the record for cause 04-16-
       00298-CV for a minimum of seven hours per day fi-om 9:00 a.m. to 12:00 noon, a
       a minimum of seven hours per day from 9:00 a.m. to 12:00 noon, a one hour
       lunch break, and from 1:00 p.m. to 5:00 p.m. every Monday through Friday until
       the record is completed;

       Lelicia Murillo Escamilla may not work on any other matter until she has filed the
       reporter's record in cause number 04-16-00298-CV and that filing has been
       certified by the Clerk of this court;

       Leticia Murillo Escamilla shall be fined in the amount of $500.00, payable to the
       Clerk of the Court of Appeals, Fourth Court of Appeals District of Texas, not later
       than Friday, January 27, 2017 at 5:00 p.m.; and

       Leticia Murillo Escamilla shall pay all costs of this proceeding to the Clerk of the
       Court of Appeals, Fourth Court of Appeals District of Texas no later Friday,
       January 27, 2017 at 5:00 p.m.

       IT IS FURTHER ORDERED that Clerk of this court mail and fax a copy of this
judgment to the Honorable Russell Wilson, Presiding Judge of the 218th Judicial District Court,
La Salle County, Texas and mail and fax a copy of this judgment to the parties.

       IT IS FURTHER ORDERED that all writs and other process necessary for the
enforcement of this Judgment be issued.

       SIGNED January 24, 2017.



                                                    MariaWn BarnardWustice




                                                            C^^^Rjaitine£, Justice--^

                                                    Patricia 0. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of January, 2017.




                                                    Keitfi E. Flottle
                                                    Clerk of Court